DETAILED ACTION
Claims 17-32 are pending.  Claims 1-16 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, l. 23, “travelller” should be “traveler" or “traveller”; page 4, line 9 “eg.” should be “e.g.”; page 5, line 23, “atttached" should be “attached”;  
Appropriate correction is required.
Claim Objections
Claim 23 is objected to because of the following informalities:  in claim 23 “a workstation” should be “the workstation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “the primary operating mode” in line 10.  There are two primary operating modes recited in claim 17, it is therefore unclear to which operating mode is being claimed.  Is it the sensor operating mode, the optical signaling mode, or is it both the sensor and optical signaling mode?
Claim 19 recites “the primary operating mode” in line 2.  There are two primary operating modes recited in claim 17, it is therefore unclear to which operating mode is being claimed.  Is it the sensor operating mode, the optical signaling mode, or is it both the sensor and optical signaling mode?
Claim 19 recites “the primary function” in line 4.  There are two primary functions recited in claim 17, it is therefore unclear to which function is being claimed.  Is it the sensor operating function, the optical signaling function, or is it both the sensor and optical signaling function?
Claim 19 recites “the primary function is maintained fully or only partially”.  It is unclear what is meant by this phrase.  How can the primary function of “providing visual information” be partially accomplished?  Likewise, how can detecting the state of the workstation be partially accomplished?  Does the machine not take in as much data?  Even then, the data received would still be detecting the state or providing visual information, just perhaps not as precise.  It is therefore unclear when something would be “partially” maintained.  
Claim 20 recites “the primary operating mode” in line 2 and 3.  There are two primary operating modes recited in claim 17, it is therefore unclear to which operating mode is being claimed.  Is it the sensor operating mode, the optical signaling mode, or is it both the sensor and optical signaling mode?
Claim 21 recites “the secondary operating mode of the sensor” in line 6, however the primary operating mode is connected to the device, not the sensor.  The examiner respectfully suggests amending the claims to “the device”.  
Claim 23 recites “the sensor is switched to the secondary operating mode” in line 1, however the secondary operating mode is associated with the device, not the sensor.  The examiner respectfully suggests amending the claims to “the device”.  
Claim 24 recites that an LED can be switched to a radiation sensor mode.  It is unclear how this is possible.  An LED is a light emitting diode, not a light receiving diode.  It is unclear how an LED would be able to become a sensor such that it could be in a “radiation sensor mode”.  
Claim 26 recites “the secondary mode of operation of intentional shading” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Furthermore, it appears that perhaps the word “of” should be omitted to indicate that during the secondary mode of operation intentional shading occurs.
Claim 29 recites “includes a row the workstations and the device is the sensor of physical quantities configured at each of the workstations in the row, the sensors in the whole row switched to the secondary operating mode”.  This limitation does not make sense.  Perhaps the claim should read “includes a row [[the]] of workstations and the device is the sensor of physical quantities configured at each of the workstations in the row, all of the sensors in the are switched to the secondary operating mode”.  The examiner is interpreting claim in accordance with the proposed amendment. 
Claim 30 recites “the primary function” in line 13.  There are two primary functions recited in lines 6 and 4, it is therefore unclear to which function is being claimed.  Is it the sensor operating function, the optical signaling function, or is it both the sensor and optical signaling function?
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2014012189) (submitted by Applicant).
Regarding claim 30, Xu describes a textile machine (plurality of devices 1, see Fig. 1), comprising: a row of workstations (spinning unit 10); each of the workstations comprising one or both of (1) a sensor of physical quantities having a primary operating mode with a primary function to detect a state at the workstation (photo electric sensor 20, generates output utilized for the rotational movement of the yarn 13, p. 6, ll. 27-33 – p. 7, l. 1); or (2) an optical signaling device having a primary operating mode with a primary function to provide visual information about a state of the workstation, a group of the workstations, or the textile machine (photo electric sensor 20, generates output utilized for the rotational movement of the yarn 13, p. 6, ll. 27-33 – p. 7, l. 1); the sensor or the optical signaling device connected to a control and evaluation device (connected to control and evaluation device, p. 7, ll. 22-28), the control and evaluation device configured to conduct targeted switching of the sensor or the optical signaling device (described as providing power supply, signal processing and communication for the device, p. 4, ll. 8-11) to a secondary operating mode (indicating an issue, blinking colors, different colors, flashing light, p. 8, ll. 28-p. 9, ll. 4) in which the sensor or the optical signaling device remains in place and performs a secondary function (indicates if there is an issue) that is different from the primary function (procures rotational speed data).
Regarding claim 31, the machine of Xu includes wherein the sensor is configured as a sensor of movement of a traveller on a ring of a ring spinning machine (speed of traveler obtained, p. 2, l. 32-p. 3, l. 1) or as an optical yarn sensor comprising a row of radiation sensitive elements.  
Regarding claim 32, the machine of Xu includes wherein the optical signaling device comprises a light-emitting diode (LED) (p. 3, l. 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2014012189) in view of Ganong et al. (US 3648027).
Regarding claim 17, Xu describes a method of controlling a device (device 1) configured on a textile machine (ring-spinning unit 10), the device comprising one or both of (1) a sensor of physical quantities having a primary operating mode with a primary function to detect a state at a workstation of the textile machine (photo electric sensor 20, generates output utilized for the rotational movement of the yarn 13, p. 6, ll. 27-33 – p. 7, l. 1); and (2) an optical signaling device having a primary operating mode with a primary function to provide visual information about a state of a workstation, group of workstations, or the textile machine, the method comprising: targeted switching of the device to a secondary operating mode wherein the device performs a secondary function (light emitter 25 can be utilized to emit a warning signal such as by blinking, p. 8, ll. 30-33- p. 9, ll. 1-4) that is different from the primary function (provides warning light as opposed to the light being utilized to determine rotational speed).
Xu does not explicitly describe and after performance of the secondary function, targeted switching of the device back to the primary operating mode. 
Xu does describe that if there is an error that the light is emitted, but does not state that after the error is fixed that the error light no longer is emitted.
In related art Ganong describes that upon correction of a fault, the user resets the system so that a light indicating an issue is no longer activated (col. 2, ll. 72-75, Ganong)
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Xu to include a reset of the light upon resolution of the issue (and thus back to its primary mode) as taught in Ganong because without such a resetting the system would only be able to alert to the first issue and would be worthless thereafter.  That is, without the ability to reset the system, the system would forever indicate that there was an issue (for example, by flashing the light emitter) even when there was no issue with the system.  
Regarding claim 18, the method of Xu includes wherein the targeted switching of the device to the secondary operating mode (when there is an issue a different light or pulsing light is utilized, p. 9, ll. 1-4) is performed during a period when full functionality of primary function of the device in the primary operating mode is not required (there is no requirement that the primary operating mode be used).  
Regarding claim 19, the method of Xu includes wherein the targeted switching of the device from the secondary operating mode (warning signal) to the primary operating mode is performed periodically for a limited period of time such that the secondary function of the device is fully maintained and the primary function is maintained fully or only partially (as stated above with respect to claim 17, the system must be reset at some point, so that the system is usable, resetting the system would still maintain functionality of both the primary and secondary function) .  
Regarding claim 20, the method of Xu as modified includes wherein after detection of the device in the primary operating mode, the periodic switching of the device to the secondary operating mode is cancelled and only the primary operating mode continues (there is no need for the second operating mode to be activated if there are no issues with the thread, when, after resetting, the system runs without issue the second operating mode is “cancelled” inasmuch as claimed).  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2014012189) in view of Ganong et al. (US 3648027) and Janousek (US 4319235).
Regarding claim 28, the method of Xu as modified includes wherein after performance of the service operation an operator (col. 2, ll. 72-75, Ganong) or service robot interacts with the device in a manner that is detected by a control and evaluation device as confirmation of performance of the service operation (indicates that the issue is resolved, Ganong).
Xu does not explicitly describe wherein the textile machine is a rotor or air jet spinning machine and the device is switched to the secondary operating mode at workstations having a service operation being performed thereon, 
Xu discusses utilizing the sensor on ring spinning device, but does not disclose using the sensor on additional devices such a rotor spinning unit.
In related art, Janousek describes a system including rotor spinning units (col. 1, ll. 23-25) with a sensor that indicates the presence of yarn utilizing photoelectric cells (col. 2, ll. 31-36), but when the yarn presence is interrupted a signal is produced such as a light, sound or combination (col. 2, ll. 36-43) to gain the operators attention that the unit is out of service.  Janousek is silent as to where the light is emitted from.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Xu to include the sensor on different types of components, such as Janousek, so that the other devices could reduce the requirement to have multiple different light sources.  That is, Janousek could utilize the light source 10 as the signal light as well as the light for monitoring the presence of the yarn, in the same manner as in Xu.
Allowable Subject Matter
Claims 21-23, 26-27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The claims not indicated as containing allowable subject matter but only rejected under 35 USC §112(b) are solely rejected based on the examiner not understanding the claim.  Additional references may be utilized in a rejection of these claim.  Additional references cited include various sensors included in thread making machinery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732